J-A22005-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    JANE PETERMANN                             :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                v.                             :
                                               :
    ROBERT D. KETTERING; KAREN                 :
    LOUISE KETTERING; KETTERLINE               :
    BUILDERS, INC.; AND KETTERLINE,            :
    INC.                                       :   No. 313 MDA 2021

              Appeal from the Order Entered February 23, 2021
      In the Court of Common Pleas of Lancaster County Civil Division at
                            No(s): CI-11-00064


BEFORE: BOWES, J., OLSON, J., and KING, J.

MEMORANDUM BY BOWES, J.:                       FILED: DECEMBER 10, 2021

       Jane Petermann (“Plaintiff”) appeals from the order that denied her

motion for reconsideration of the order that entered a judgment of non pros

upon the motion of Robert D. Kettering, Karen Louise Kettering, Ketterline

Builders, Inc., and Ketterline, Inc. (collectively “Defendants”1) in this dispute

over a tract of real property. We affirm.

       The history of this case, in pertinent part, is as follows. Plaintiff initiated

this action by filing a writ of summons and lis pendens on January 2, 2011.

The docket thereafter reflects many filings related to the lis pendens in the

months leading up to Plaintiff’s filing of her complaint in August 2011. In

____________________________________________


1 Robert Enterline, the other half of the Ketterline Builders, was initially
included as a defendant, but was ultimately dismissed and removed from the
caption and is not involved in this appeal.
J-A22005-21


September 2011, Plaintiff obtained a default judgment against Defendants.

Defendants simultaneously filed a prompt petition to open or strike the default

judgment and an answer to the complaint.          Another bevy of filings are

reflected on the docket for several months afterwards, including an order

directing Plaintiff to appear for an oral deposition, her pro se notice of appeal

to this Court, and an order for a status conference. Plaintiff obtained counsel

and dismissed her appeal. On June 11, 2012, upon the agreement of the

parties, the trial court ordered that the default judgments be opened and that

Plaintiff was granted leave to file an amended complaint.

      In her amended complaint, Plaintiff stated that she agreed to purchase

ten lots from Ketterline Builders in its Springbrook Court subdivision.      The

resultant conveyance was subject to an agreement (“the 2002 Agreement”).

Pursuant to the 2002 Agreement, Plaintiff was to convey a portion of Tract 1

of the subdivision back to Mr. Kettering if he were able to acquire within five

years an adjacent tract then owned by AT&T. Further, Mr. Kettering was to

pay Plaintiff $150 per year to maintain his right to the conveyance and to mow

the lawn on the property in question during the summer months. Plaintiff

alleged that Mr. Kettering failed to obtain the land within the five-year period

or do the agreed mowing, yet he purported to convey her portion of Tract 1

to himself and his wife along with the AT&T land by a 2009 deed. She further

complained that Ketterline built two townhouses on the land described in the

2009 deed in a manner inconsistent with the Springbrook Court subdivision


                                      -2-
J-A22005-21


plan. See Amended Complaint, 7/11/12, at 4-6. These factual allegations

formed the basis of Plaintiff’s various claims, including breach of contract,

fraud, and negligent misrepresentation.2

       Defendants filed an answer and new matter.          Defendants indicated

therein that the township had requested that the triangle of disputed land be

attached to Lot 1, but Plaintiff’s attorneys failed to include it in the deed that

they drafted conveying the ten tracts to Plaintiff. Defendants maintained that

it was never the intent of the parties for Plaintiff to permanently own the

disputed triangle, that Mr. Kettering did mow the lawn, and that he did not

pay the $150 per year because it was supposed to cover additional real estate

taxes incurred by Plaintiff which she never actually realized. Further, since

____________________________________________


2 The following is an excerpt from Exhibit A of the parties’ 2002 Agreement
showing the triangle of land at issue in the instant case:




                                           -3-
J-A22005-21


Plaintiff’s attorneys failed to include the disputed land in her deed, Defendants

still owned it and were free to reconvey it without Plaintiff’s consent or

involvement. Finally, Defendants denied that they breached any agreement

with Plaintiff in constructing the townhouses on their land, and asserted

violations of the statute of frauds and statute of limitations. See Answer to

Amended Complaint and New Matter, 7/30/12, at ¶¶ 10-38, 99-10.

      On January 2, 2013, after Plaintiff responded to the new matter and the

pleadings had closed, Defendants filed another notice of Plaintiff’s deposition

and served it upon Plaintiff and her attorney. The docket evinces no further

activity in the action for approximately eight years.

      On December 15, 2020, Defendants filed a motion to remove the default

judgments from the docket and for the entry of a judgment of non pros.

Although styled as a motion rather than a petition, the filing was verified by

Defendants.   Therein, Defendants noted that, although the trial court had

ordered the default judgments against them to be opened, the docket still

listed the judgment. They additionally asserted that Plaintiff had not taken

any steps to prosecute her complaint and lis pendens since she filed her reply

to new matter in August 2012. See Motion to Remove Judgments and for

Judgment Non Pros, 12/15/20, at 4. Defendants averred that Plaintiff failed

to appear for her deposition scheduled for January 24, 2013.         Defendants

further averred that they had been leasing the property, which included the

triangle of land disputed by Plaintiff, and had entered into an agreement to


                                      -4-
J-A22005-21


sell it.   However, the lis pendens and judgment “created impediments” to

closing the sale. Id. at 5. Defendants maintained that these facts established

that Plaintiff had failed to move her case forward with reasonable promptitude,

that she had brought no compelling reason for the delay to the court’s

attention, and they have suffered actual prejudice in that they cannot close

upon their agreement. Id. at 7. Defendants simultaneously filed a praecipe

to assign the motion to a judge for disposition.

        Plaintiff, through new counsel, filed a brief in opposition to Defendants’

motion. In her response, Plaintiff alleged that, after her prior counsel filed the

reply to new matter in August 2012, counsel “had his firm go out of business

in 2015 or 2016.” Brief in Opposition to Motion to Remove Judgments and for

Judgment of Non Pros, 1/7/21, at 3.          Plaintiff maintained that, although

Defendants apparently were aware of that fact, she was not, and had

“assumed that [prior counsel] was still working on the case” and believed that

“he may have issued written discovery.” Id. at 4. She asserted that she “did

write to [prior counsel] in recent years, but has not received a response.” Id.

Hence, while Plaintiff agreed that the default judgments against Defendants

should be removed from the docket, she argued that she had a compelling

reason to justify the delay in the case while Defendants had not suffered any

prejudice, and that she wished to prosecute her claims with new counsel. Id.

at 6.




                                       -5-
J-A22005-21


      Given the retirement of the trial judge to whom the case had previously

been assigned, the case was reassigned by the Lancaster County President

Judge on January 15, 2021. By order of February 3, 2021, the trial court

directed the Lancaster County prothonotary to remove the judgment against

Defendants from the docket and granted Defendants’ non pros motion,

dismissing with prejudice both Plaintiff’s complaint and the lis pendens.

      On February 11, 2021, Plaintiff filed a motion for reconsideration. She

contended that Defendants’ motion was not adjudicated in accordance with

the local rules, which permitted the filing of a praecipe for a determination

only after the conclusion of briefing. See Motion for Reconsideration, 2/11/21,

at 4. Plaintiff also indicated that, since Defendants submitted their motion

with a proposed rule to show cause, she had believed that a rule would have

been issued and briefing schedule imposed before the motion was decided.

Id. Finally, Plaintiff asserted that a hearing was necessary, as it would allow

her to produce evidence of her compelling reasons for the delay and

demonstrate Defendants’ inability to prove prejudice. Id. at 5.

      Before any action was taken on the motion for reconsideration, Plaintiff

filed a petition to open or strike the judgment of non pros. In that filing,

Plaintiff reiterated her contentions that the non pros judgment was not

properly entered despite the unquestionably substantial delay, given her

compelling reasons for the period of inactivity and the absence of prejudice to

Defendants, and further asserted that her petition was timely filed and that


                                     -6-
J-A22005-21


she had a meritorious cause of action. See Petition to Open/Strike Judgment

of Non Pros, 2/22/21, at 3-5.

     The trial court described the subsequent happenings as follows:

            On February 23, 2021, a phone conference was held with
     counsel for Plaintiff and Defendants to determine what evidence
     Plaintiff would present at a hearing to justify her failure to pursue
     her claim for eight years. Plaintiff’s attorney indicated that
     Plaintiff would testify to possibly three attempts to contact her
     attorney of record from 2011 to 2015 and no excuse was given
     for her failure to appear for the deposition. Further, Plaintiff took
     no action to contact the local bar association, disciplinary board,
     an attorney, or th[e trial] court to inquire about the status of her
     attorney of record (who apparently retired in approximately
     2015). On February 23, 2021, the [trial] court denied the
     Plaintiff’s motion for reconsideration.

Trial Court Opinion, 4/29/21, at unnumbered 2-3 (cleaned up and some

punctuation added).

     Plaintiff filed a notice of appeal on March 5, 2021, and both she and the

trial court complied with Pa.R.A.P. 1925.      Plaintiff presents the following

questions for our review:

     A.    Whether the trial court erred in failing to develop a record
     and make factual findings with respect to the elements necessary
     to establish a claim for non pros?

     B.     Whether the trial court erred in granting judgment for non
     pros where [Plaintiff] had a compelling reason for delay in the
     proceedings and [Defendants] had not shown any prejudice
     resulting from the delay?

     C.   Whether the trial court erred in granting [Defendants’]
     motion for non pros where procedural defects in the motion
     prevented [Plaintiff] from a full and fair opportunity to litigate the
     motion?




                                     -7-
J-A22005-21


        D.    Whether the trial court erred in striking the lis pendens in
        this matter sua sponte and prior to a final judgment on the merits?

Plaintiff’s brief at 2-3.

        Before we address the substance of this appeal, we first consider

whether it is properly before us. See, e.g., Adams v. Erie Ins. Co., 238

A.3d 428, 431 (Pa.Super. 2020) (“Since we lack jurisdiction over an

unappealable order it is incumbent on us to determine, sua sponte when

necessary, whether the appeal is taken from an appealable order.” (cleaned

up)).

        Plaintiff purported to appeal from both (1) the order entering the non

pros judgment and striking the lis pendens, and (2) the order denying her

motion for reconsideration. See Notice of Appeal, 3/5/21, at 1 and Exhibit A.

“Any appeal related to a judgment of non pros lies not from the judgment

itself, but from the denial of a petition to open or strike.” Bartolomeo v.

Marshall, 69 A.3d 610, 613–14 (Pa.Super. 2013). Furthermore, it is well

settled that “[a]n order denying a motion for reconsideration is not

appealable.”    Blackburn v. King Inv. Grp., LLC, 162 A.3d 461, 464 n.5

(Pa.Super. 2017).

        Nonetheless, we have observed that “[i]t is the nature of the relief

requested, not the styling of a motion, that controls.” Green v. Tr. of Univ.

of Pennsylvania, ___ A.3d ___, 2021 PA Super 209, 2021 WL 4851998 at

*4 (Pa.Super. Oct. 19, 2021). Here, Plaintiff’s motion for reconsideration was

the functional equivalent of a petition to open the judgment of non pros, as it

                                       -8-
J-A22005-21


contained the elements of such a petition and asked the court to allow her

claims to proceed. Moreover, Plaintiff did indeed file a petition to open the

judgment before the trial court issued its February 23, 2021 order, and the

order addressed the issues raised in the petition to open.3           Accordingly,

elevating substance over form, we treat the trial court’s February 23, 2021

order as an appealable order denying Plaintiff’s petition to open the non pros

judgment, and we proceed to review the substance of her appeal.

       We begin with the legal tenets applicable to the first three issues raised

by Plaintiff:

       The entry of a judgment of non pros and a subsequent request for
       relief from such judgment are governed by different tests.

       To dismiss a case for inactivity pursuant to a defendant’s motion
       for non pros there must first be a lack of due diligence on the part
       of the plaintiff in failing to proceed with reasonable promptitude.
       Second, the plaintiff must have no compelling reason for the
       delay. Finally, the delay must cause actual prejudice to the
       defendant. As always, this determination is to be made by the
       trial court, whose decision will not be disturbed absent an abuse
       of discretion.

       In contrast, a petition to open a judgment of non pros is governed
       by a different standard. Pennsylvania Rule of Civil Procedure
       3051(c) provides as follows:

                Rule 3051(c) Relief from Judgment of Non Pros

                (c) If the relief sought includes the opening of the
                judgment of non pros for inactivity, the petition shall
                allege facts showing that
____________________________________________


3 The docket included in the certified record does not reflect a separate order
related to the petition to open the judgment, and the trial court in its opinion
does not indicate that the petition remains pending.

                                           -9-
J-A22005-21



               (1) the petition is timely filed,

               (2) there is a meritorious cause of action, and

               (3) the record of the proceedings granting the
               judgment of non pros does not support a finding
               that the following requirements for entry of a
               judgment of non pros for inactivity have been
               satisfied:

                  (i) there has been a lack of due diligence on the
                  part of the plaintiff for failure to proceed with
                  reasonable promptitude,

                  (ii) the plaintiff has failed to show a compelling
                  reason for the delay, and

                  (iii) the delay has caused actual prejudice to the
                  defendant.

      Thus, in addition to challenging the court’s application of the [test
      governing the initial entry of the non pros judgment], a petitioner
      must also timely file his petition and assert a meritorious cause of
      action.

Intech Metals, Inc. v. Meyer, Wagner & Jacobs, 153 A.3d 406, 410-11

(Pa.Super. 2016) (cleaned up).

      Both the trial court’s initial entry of a non pros judgment and its ruling

upon a subsequent petition to open it “are subject to the same abuse of

discretion standard of appellate review.” Id. at 411. “This means that the

trial court’s decision will be overturned only if it reflects manifest

unreasonableness, or partiality, prejudice, bias, or ill-will, or such lack of

support as to be clearly erroneous.” Banks v. Cooper, 171 A.3d 798, 801

(Pa.Super. 2017) (cleaned up).


                                      - 10 -
J-A22005-21


      With these principles in mind, we turn to Plaintiff’s arguments regarding

the non pros judgment. We first consider Plaintiff’s substantive challenge to

the trial court’s grant of the non pros judgment and failure to open it. Plaintiff

maintains that the trial court abused its discretion in finding that she did not

have a compelling reason for the delay in the case, reiterating that she was

unaware that her prior counsel had retired and believed that he was

prosecuting the matter. Plaintiff’s brief at 12. Plaintiff asserts that she herself

acted diligently, by engaging counsel in the first place, promptly obtaining

new counsel once Defendants filed their motion and made her aware that prior

counsel had not been acting, and that she is prepared to proceed to promptly

enforce her rights with present counsel. Id. at 13.

      Plaintiff also contends that Defendants did not show any prejudice

recognized as relevant to the non pros analysis. She argues that the prejudice

alleged by Defendants and accepted by the trial court, namely their inability

to sell the property, is not related to the delay in her prosecution of her claims.

Rather, “[i]f anyone has been harmed by the delay in returning the property

to the rightful owner, it is [Plaintiff].” Id. at 15.

      The trial court addressed Plaintiff’s substantive claims of error as

follows:

      This case began in January of 2011. For the first two years there
      was a fury [sic] of litigation regarding the pleadings. Plaintiff was
      scheduled to be deposed on January 24, 20[13], and she failed to
      appear. To date, no written discovery has been propounded nor
      any deposition taken. Plaintiff has done nothing to move her case
      forward, showing a lack of due diligence on her part and failing to

                                       - 11 -
J-A22005-21


      proceed with reasonable promptitude. [P]laintiff’s explanation for
      not proceeding with the case was the retirement of her attorney
      years ago. The court does not find the Plaintiff’s reason for her
      extreme delay compelling. It does not explain away eight years of
      no activity. If not for Defendant[s’] motion, there would still be
      no action in this case. Lastly, the Defendants are prejudiced by
      the delay. They have entered into an agreement of sale for the
      properties at issue . . . . To allow the properties to remain
      encumbered longer and have the Defendants miss out on what is
      commonly understood as a seller’s market is extreme prejudice.
      The Defendants cannot be expected to wait indefinitely for the
      Plaintiff to proceed with her case.

Trial Court Opinion, 4/29/21, at unnumbered 3-4.

      Upon review of the certified record in light of the trial court’s opinion,

we conclude that Plaintiff’s arguments are unavailing. First, although the trial

court made no explicit findings as to the requirements of Rule 3051(c)(1) and

(2), we will assume arguendo that it deemed Plaintiff’s petition to open the

judgment to have been promptly filed and that it alleged a meritorious cause

of action. Second, Plaintiff does not dispute that there was a lack of diligence

in the prosecution of her case. Thus, the only points of contention, applicable

both to the initial entry of the judgment and the trial court’s refusal to open

it, are whether Plaintiff had a compelling reason for the delay and whether

Defendants established actual prejudice.

      Plaintiff has not convinced us that the trial court’s analysis “reflects

manifest unreasonableness, or partiality, prejudice, bias, or ill-will, or such

lack of support as to be clearly erroneous.” Banks, supra at 801 (cleaned

up). On the contrary, it was entirely reasonable for the trial court to feel less

than compelled by Plaintiff’s meager efforts to follow up with her attorney,

                                     - 12 -
J-A22005-21


none of which had occurred in the five years prior to Defendants’ motion. Cf.

Horwath v. DiGrazio, 142 A.3d 877, 883 (Pa.Super. 2016) (holding plaintiff

presented a compelling reason for the inactivity caused by her attorney’s

abandonment where she had “documented efforts to get in touch with

[counsel] to move the case forward” and “had relied on her counsel’s

representations that the lawsuit was being diligently pursued” (cleaned up)).

      Further, we are not persuaded that prejudice in this context has as

narrow a definition as Plaintiff advocates. As Defendants aptly note, were

Plaintiff’s position correct, a non pros could never be entered no matter how

great the period of inactivity and uncompelling its reason, so long as the

“witnesses remain available and all evidence is intact and accounted for. Such

a view is contrary to the equitable principles upon which non pros is or is not

entered.” Defendants’ brief at 14. Indeed, we have observed that “[c]ourts

have the discretion to dismiss a case when a plaintiff has failed to diligently

prosecute an action, and, as a result, caused a defendant prejudice, unfairness

and anxiety.” Somerset Cmty. Hosp. v. Allan B. Mitchell & Associates,

Inc., 685 A.2d 141, 150 (Pa.Super. 1996).

      Here, Plaintiff does not claim to own all or even a large portion of the

land Defendants wish to sell, and, by her own pleadings, she patently

contemplated that the disputed triangle would end up as Defendants’

property. Yet she singlehandedly has prevented Defendants from alienating

their lot for nearly a decade, while making no effort to pursue her supposedly


                                    - 13 -
J-A22005-21


meritorious claims other than making a few unsuccessful attempts to contact

her attorney. Upon these facts, we cannot hold that the trial court abused its

discretion in ruling that Defendants should be permitted to take advantage of

a favorable market and proceed with their sale now, rather than wait until

Plaintiff and her new counsel get their case up to speed and start the discovery

process that she actively thwarted eight years ago when she failed to appear

for her deposition.   Accordingly, no relief is due on Plaintiff’s substantive

challenge to the non pros judgment.

      We next consider Plaintiff’s contention that there were fatal procedural

defects in Defendants’ motion for non pros. Specifically, she contends that it

was improper for the trial court to enter the non pros judgment “without an

evidentiary hearing or even an argument.”      Plaintiff’s brief at 10. Plaintiff

argues that Rule 3051 “clearly contemplates a ‘record of the proceedings

granting the judgment of non pros,’ [such that] there must be some fact

finding process prior to the entry of non pros.” Id. at 9. Plaintiff cites no

authority that a hearing is necessary, but rather relies upon the well-settled

law that a non pros may not be granted solely based upon a lack of diligence

and that prejudice may not be presumed. Id. (citing, inter alia, Jacobs v.

Halloran, 710 A.2d 1098, 1100 (Pa. 1998) (abandoning rule that prejudice

may be presumed in entering non pros judgment ); Ledger v. Eddy, 710

A.2d 1227, 1227 (Pa.Super. 1998) (remanding appeal from denial of relief




                                     - 14 -
J-A22005-21


from judgment of non pros founded upon presumed prejudice for application

of Jacobs decision)).

      Plaintiff also cites Defendants’ improper filing of a motion, rather than a

petition, in seeking entry of the judgment of non pros, in violation of Lancaster

County Local Rule 206.1. See Plaintiff’s brief at 17. This error, she maintains,

“resulted in [Plaintiff’s] being denied an opportunity to develop a record in this

matter,” since the Rule provides “for forty-five days of discovery and an

equivalent opportunity to an evidentiary hearing.” Id. at 18. This lack of the

opportunity was further exacerbated, she contends, by Defendants’ immediate

filing of a praecipe for disposition pursuant to Local Rule 208.3, which caused

the motion to be forwarded to a judge before a briefing schedule could be

established for her response. Id. Plaintiff suggests that this haste resulted

in the non pros judgment being entered before the court considered the

response that she filed despite the rules violations. Id. at 19. Based upon

these procedural defects, Plaintiff argues that the case should be remanded

to give her an opportunity to develop a record. Id.

      The trial court determined that any procedural defects in Defendants’

motion did not warrant relief because they were de minimis. See Trial Court

Opinion, 4/29/21, at unnumbered 4. It explained:

      Both parties presented their facts and arguments in the
      appropriate filings. Whether Defendants called their filing a
      motion or a petition the final result would be the same.
      Additionally, Defendant[s’] timing in filing the praecipe of
      disposition caused no harm. The court waited for Plaintiff’s
      response before considering the motion. The court thoroughly

                                     - 15 -
J-A22005-21


      reviewed the docket prior to signing the order dismissing the case.
      Furthermore, before denying the motion for reconsideration, the
      court held a phone conference with counsel to ask counsel to
      proffer what further information would be presented at a hearing
      so as to determine whether a hearing would be helpful to the
      Plaintiff and the court in making a decision. Plaintiff’s counsel did
      not have any additional information but rather reiterated the same
      facts and arguments in her filings. Only after this conference call
      was Plaintiff’s motion for reconsideration denied.

Id. (unnecessary capitalization omitted).

      The trial court’s explanation of the materials it considered, along with

the timing of its ruling, convinces us that Plaintiff is entitled to no relief. It is

clear that the trial court’s rejection of Plaintiff’s excuse for the delay was based

upon accepting as true the factual representations she offered in her filings.

Plaintiff was further given the opportunity to proffer additional evidence, but

was unable to point to any new facts not already accepted by the trial court

which would result in a different outcome. Stated plainly, Plaintiff is unable

to point to any reason for failure to make contact with her attorney for eight

years that would justify the delay.          Nor does she contest the factual

underpinnings of the prejudice caused to Defendants, rather, she offers only

the legal argument rejected above. Consequently, we see no basis to remand

the case to remedy the procedural irregularities.

      In her last issue, Plaintiff complains that the trial court erred in striking

the lis pendens in its February 3, 2021 order. We begin with a review of the

applicable legal principles.

      Lis pendens is construed to be the jurisdiction, power, or control
      which courts acquire over property involved in a suit, pending the

                                       - 16 -
J-A22005-21


      continuance of the action, and until final judgment. Lis pendens
      may be imposed when the property is subject to litigation and that
      any interest acquired by the third party will be subject to the result
      of the litigation.

      The doctrine of lis pendens is based in common law and equity
      jurisprudence, rather than in statute, and is wholly subject to
      equitable principles. The doctrine does not establish an actual lien
      on the affected property. Its purpose is merely to give notice to
      third persons that the real estate is subject to litigation and that
      any interest which they may acquire in the real estate will be
      subject to the result of the action.

In re Foremost Indus., Inc., 156 A.3d 318, 322 (Pa.Super. 2017) (cleaned

up). We review a trial court’s ruling regarding the striking of a lis pendens for

an abuse of discretion. Id.

      Plaintiff argues that a lis pendens “should remain in effect pending an

appeal,” observing that a court’s lis pendens power exists during the pendency

of the action “‘until its final judgment thereon.’”        Plaintiff’s brief at 19

(quoting U.S. Nat. Bank in Johnstown v. Johnson, 487 A.2d 809, 812 (Pa.

1985) (emphasis in original)). Plaintiff suggests that the trial court’s ruling

should be reversed because, since Defendants did not ask for the lis pendens

to be stricken, she had no opportunity to be heard on the issue before it was

done. Id. at 20.

      The trial court offered the following succinct response to Plaintiff’s lis

pendens claim of error: “The court did not err in striking the lis pendens. The

lis pendens was dismissed with the final judgment for Defendants.

Furthermore, Plaintiff did not request relief or stay pending this appeal.” Trial




                                     - 17 -
J-A22005-21


Court Opinion, 4/29/21, at unnumbered 4 (unnecessary capitalization

omitted).

      Plaintiff has failed to convince us that the trial court abused its discretion

in striking the lis pendens simultaneously with the dismissal of her complaint.

She offers no authority to establish that a lis pendens must be continued

during an appeal. Nor has Plaintiff explained how she was harmed by the trial

court’s decision to strike what was not a lien but merely a notice to potential

purchasers, where the reason Defendants sought to have her case dismissed

was because their potential purchasers had notice of the now-defunct claim.

Finally, Plaintiff offers no counter to the trial court’s observation that she could

have, but failed to, request a stay pending the appeal to preserve the status

quo. Therefore, we have no reason to disturb the trial court’s ruling.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/10/2021




                                      - 18 -